Citation Nr: 1134188	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  05-36 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for coronary artery disease.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral leg condition.  

3.  Entitlement to service connection for a bilateral leg condition (other than peripheral vascular disease).  

4.  Entitlement to service connection for an abdominal aortic aneurysm, to include as secondary to the service-connected hypertension.  

5.  Entitlement to service connection for peripheral vascular disease, to include as secondary to the service-connected hypertension.  

6.  Entitlement to service connection for hearing loss of the left ear.  

7.  Entitlement to service connection for post traumatic stress disorder (PTSD).  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to August 1969 and from July 1970 to December 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2004 and April 2007 rating decisions of the Buffalo, New York Department of Veterans' Affairs (VA) Regional Office (RO).

In November 2009, the Board denied the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, by order dated August 2010, granted a Joint Motion for Remand, vacated the Board's decision and remanded this matter for readjudication consistent with the joint motion.

During the pendency of the appeal above and following the Board's November 2009 decision, the Veteran filed a timely substantive appeal on the issues of whether new and material evidence has been received to reopen the previously denied claims for service connection for coronary artery disease and a bilateral leg condition, as well as the issues of service connection for coronary artery disease, an abdominal aortic aneurysm, to include as secondary to the service-connected hypertension, peripheral vascular disease, to include as secondary to the service-connected hypertension, hearing loss of the left ear, PTSD, and tinnitus.  Therefore, these issues are also on appeal before the Board.  

In April 2007, the RO denied reopening the claims for service connection for coronary artery disease and a bilateral leg condition, finding that no new and material evidence had been received.  Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Prinicipi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claims for service connection for coronary artery disease and a bilateral leg condition has been received before it can address the matter on the merits-and in light of the Board's favorable action on the petition to reopen for the claim for service connection for a bilateral leg condition-the Board has characterized the appeal as to coronary artery disease and a bilateral leg condition, as encompassing the first three issues on the title page.

The issues of entitlement to service connection for hearing loss of the left ear and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied service connection for coronary artery disease and a bilateral leg condition; these issues were not appealed and that decision is final with respect to these issues.

2.  The evidence added to the record since the October 2004 rating decision with respect to the issue of service connection for coronary artery disease, was previously submitted to agency decision makers, is cumulative or redundant and, by itself or when considered with the previous evidence of record, does not relate to unestablished facts necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claim for service connection for coronary artery disease.

3.  The evidence added to the record since the October 2004 rating decision with respect to the issue of service connection for a bilateral leg condition, was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for a bilateral leg condition.

4.  Affording the Veteran the benefit of the doubt, the satisfactory and probative evidence of record demonstrates that his abdominal aortic aneurysm, to include as secondary to service-connected hypertension, peripheral vascular disease, to include as secondary to service-connected hypertension, and tinnitus are related to his active service.

5.  The satisfactory and probative medical evidence of record reflects that the Veteran's bilateral leg condition is attributed to his peripheral vascular disease for which he has been granted service connection in this decision, and thus, has been attributed to a disability for which he will be receiving disability benefits.  

6.  The evidence of record demonstrates that the Veteran's current hypertension is productive of diastolic pressure ranging from 60 to 110 and systolic pressure ranging from 110 to 171, without diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  



CONCLUSIONS OF LAW

1.  Subsequent to the final October 2004 rating decision, new and material evidence has not been presented to reopen the claim of service connection for coronary artery disease.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2010).

2.  Subsequent to the final October 2004 rating decision, new and material evidence has been presented to reopen the claim of service connection for a bilateral leg condition.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2010).

3.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for abdominal aortic aneurysm, to include as secondary to service-connected hypertension, peripheral vascular disease, to include as secondary to service-connected hypertension, and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

4.  The criteria for the establishment of service connection for a bilateral leg condition (other than the service-connected peripheral vascular disease) have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The criteria for an initial disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.104, Diagnostic Code 7101 (2010).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in August 2004, January 2005, March 2005, November 2005, February 2006, and December 2006.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in March 2006, August 2006, and December 2006 pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a Statements of the Case in February 2005 and January 2008 with subsequent re-adjudication in a December 2009 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

In addition, the December 2009 letter informed the Veteran:

You were previously denied service connection for coronary artery disease and bilateral leg condition.  You were notified of the decision on October 20, 2004.  The appeal period for that decision has expired and the decision is final.  In order for us to reconsider this issue, we need new and material evidence.

To qualify as new, the evidence must be in existence and submitted to VA for the first time.  Although VA will make reasonable efforts to help you obtain currently existing evidence, we cannot provide a medical examination or obtain a medical opinion until your claim is successfully reopened.

In order to be considered material, the additional existing evidence must pertain to the reason your claim was previously denied.

Your claim for coronary artery disease was previously denied because the medical evidence of record failed to show that the disability had been clinically diagnosed.  Your claim for bilateral leg condition was previously denied because medical evidence of record did not show your leg pain as a diagnosed disability, which occurred in or was caused by your military service.  Therefore the evidence you submit must relate to this fact.

New and material evidence must raise a reasonable possibility of substantiating your claim.  The evidence cannot simply be repetitive or cumulative of the evidence we had when we previously denied your claim.

In the context of a claim to reopen, the VCAA also requires the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The veteran must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As describe above, the Veteran was notified of the Kent requirements in December 2006 as it relates to his claims for service connection coronary artery disease and a bilateral leg condition.

It is well to observe that service connection for hypertension has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for hypertension and assigning an initial disability rating for this condition, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2010) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned for his hypertension, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, a VA examinations, a Social Security Administration (SSA) decision and statements from the Veteran and his representative.  

With respect to the SSA decision, the Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz that "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant." Id. at 1323.  

In this case, as will be explained below, the SSA decision indicates that the Veteran's severe impairments include history of stroke, vision impairment, vertigo, headaches, gastrointestinal reflux disease (GERD), depression, carotid stenosis and occlusion, hypertension, sleep disturbance, and lower extremity pain.  Therefore, notwithstanding hypertension and bilateral leg pain, the other disabilities are not related to the issues currently on appeal before the Board, and as such, there is no reason to believe the SSA records may give rise to pertinent information to conclude they are relevant with respect to the issues on appeal other than hypertension and bilateral leg pain.  Moreover, with respect to the Veteran's bilateral leg pain, the Board notes that, as discussed below, the medical evidence of record reflects that this disability has been associated with the Veteran's peripheral vascular disease which is being granted in the decision below and therefore the Veteran cannot receive additional disability compensation for bilateral leg pain other than as associated peripheral vascular disease and there is no reason to believe that the SSA records may give rise to pertinent information to conclude they are relevant to associating the Veteran's bilateral leg pain with another additional disability other than peripheral vascular disease.  See id.; see also 38 C.F.R. § 4.14 (2010).  

In addition, the Veteran has provided VA with sufficient information to retrieve and associate with the claims file all relevant private and VA treatment records from November 1999 to January 2010 with respect to his current hypertension claim.  As this claim was filed in February 2004, the medical records relevant to this claim date back to 2003 and were adequately identified by the Veteran and associated with the claims file to include both private and VA medical records from that time through 2010.  Moreover, the SSA decision, issued in 2005, would only include records relevant to this claim from 2003 to 2005, and as VA has retrieved all private and VA medical records from November 1999 to January 2010, such information would not be helpful to adequately assess the Veteran's current hypertension disability.  As such, there is no reason to believe that the SSA records may give rise to pertinent information to conclude they the Veteran has received additional treatment not of record that are relevant to assessing the Veteran's current hypertension disability.  See Golz, 590 F.3d at 1323.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).


1.  New and Material Evidence

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claims seeking entitlement to service connection for coronary artery disease and a bilateral leg condition in an October 2004 rating decision, and the Veteran did not initiate an appeal with respect to these issues, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Analysis 

The October 2004 rating decision denied the Veteran's claim for service connection for coronary artery disease as the medical evidence of record failed to show this condition had been clinically diagnosed.  The October 2004 rating decision denied the Veteran's claim for service connection for a bilateral leg condition as the medical evidence of record did not show that his current symptoms of leg pain was a diagnosed disability which occurred in or was caused by military service.  The evidence of record at the time of the October 2004 RO decision included service treatment reports, private medical records from November 1999 to November 2003 and a September 2004 VA examination which were absent of a clinical diagnosis of coronary artery disease, although service treatment reports did note findings of palpitation, pounding heart probably associated with nocturnal nervousness, not diagnosed with no complications and no sequelae and heart trouble secondary to rheumatic heart condition and murmur in childhood with no complications and no sequelae.  Thereafter, neither private medical records nor the VA examination revealed a clinical diagnosis of coronary artery disease.  

The service treatment reports also reflect no complaints, treatment or diagnoses for bilateral leg problems during active service.  Private medical records revealed that the Veteran complained of persistent leg pain in September 2001 and in November 2001 was diagnosed with atypical leg myalgias and aching, quite possibly due to Lipitor medication, and a clinically normal lower extremity arterial evaluation and aortic evaluation.  A September 2004 VA examination noted in the impression that the Veteran's leg pain was diagnosed as "atypical leg myalgias" by a private physician which would not be related to military service, however the examiner recommended a VA vascular compensation and pension examination if vascular disease was revealed in the legs.  

The new evidence of record submitted after the October 2004 RO decision includes private and VA medical records, an SSA decision, and a VA examination and addendum opinion.  Private and VA medical records are absent of any diagnosis of coronary artery disease and reflect that the Veteran was diagnosed with peripheral vascular disease and arteriosclerotic vascular disease with hypertension as a significant risk factor.  The April 2007 VA examination and May 2007 VA addendum reflect that a diagnosis of coronary artery disease was not made, although peripheral arterial atherosclerosis was diagnosed with a major causative factor of smoking and other related risk factors including hypertension and hypercholesterolemia, and genetic predisposition.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, does not relate to an unestablished fact regarding a current clinical diagnosis of coronary artery disease.  Although new, the evidence does not relate to unestablished facts necessary to substantiate the claim for service connection for coronary artery disease in a way that would raise a reasonable possibility of substantiating the previously denied claim.  In this regard, the Board notes that the newly received evidence reflects private and VA medical records which are absent of any findings of coronary artery disease which had been previously established in the record.  Therefore, as the evidence is considered cumulative and redundant of the evidence of record at the time of the final October 2004 RO decision and does not furnish a reasonable possibility of substantiating the Veteran's claim for service connection for coronary artery disease this claim is not reopened.  See 38 C.F.R. § 3.156(a).

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's bilateral leg pain and relates to unestablished facts that are necessary to substantiate his claim for service connection for a bilateral leg condition.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes evidence of a current diagnosis of peripheral vascular disease, arteriosclerotic vascular disease, and peripheral arterial atherosclerosis of the legs with a medical opinion indicating hypertension as a significant risk factor.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final October 2004 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for a bilateral leg condition.  Therefore, the Veteran's claim for service connection for a bilateral leg condition is reopened.  See 38 C.F.R. § 3.156(a).

2.  Service Connection 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

A.  Abdominal Aortic Aneurysm, Peripheral Vascular Disease, Tinnitus

Service treatment reports reflect that the Veteran complained of a ringing in the ear and nausea following an automobile accident in January 1981.  Service treatment reports are absent of any findings of an abdominal aortic aneurysm or peripheral vascular disease.  

Service treatment records also demonstrate that the Veteran was exposed to loud noise from jet engines, although ear protection was provided.  

Service personnel records demonstrate the Veteran's military occupational specialty (MOS) included that of an aircraft radio repairman/technician, integrated avionics superintendence, avionics aerospace ground equipment technician, a weapons control system technician, an integrated avionics electronic warfare equipment and component technician, and an airborne radio flight line technician.  

Private and VA medical records from November 1999 to January 2010 reflect that the Veteran has been treated for and diagnosed with abdominal aortic aneurysm, peripheral vascular disease, arteriosclerotic vascular disease, peripheral arterial atherosclerosis of the legs, and tinnitus.  Private medical records revealed that the Veteran complained of persistent leg pain in September 2001 and, in November 2001, he was diagnosed with atypical leg myalgias and aching, quite possibly due to Lipitor medication, and a clinically normal lower extremity arterial evaluation and aortic evaluation.  

A September 2004 VA examination noted in the impression that the Veteran's leg pain was diagnosed as "atypical leg myalgias" by a private physician which would not be related to military service, however the examiner recommended a VA vascular compensation and pension examination if vascular disease was revealed in the legs.

In a March 2006 letter, the Veteran's private physician, Dr. W.D.R., reported that the Veteran had been treated for hypertension, aortic aneurysm, and peripheral vascular disease with intermittent claudication and mitral valve insufficiency.  Dr. W.D.R. noted that the Veteran's past medical history included that he had a history of hypertension dating back to his years in the military.  He opined that the diagnosis of hypertension was a risk factor and therefore could contribute to the development of peripheral vascular disease (with claudication) and aortic aneurysm and therefore it was his opinion that hypertension, being a risk factor, was related to these diagnoses.  

In an April 2007 VA audiology examination, a VA audiologist found that the first report in the claims file of tinnitus was in March 2005 and thereafter in an April 2005 private treatment report.  The Veteran reported that he was unsure of the onset of tinnitus but felt the this was from the jets in service as he was an aircraft radio mechanic and worked around jets and had mandatory ear protection.  The Veteran also testified that he sometimes took off the hearing protection to hear other people.  The examiner found that the first mention of tinnitus was 23 years after discharge and it was therefore not at least as likely as not that the Veteran's service noise exposure contributed to his present bilateral tinnitus.  

In an April 2007 VA examination of the arteries and veins, the Veteran was diagnosed with abdominal aortic aneurysm.  The April 2007 VA examination and both April 2007 and May 2007 VA addendums reflect that non invasive vascular studies were performed in the lower extremities and abnormalities on plethysmography and duplex of the lower extremities were consistent with atherosclerosis.  Peripheral arterial atherosclerosis was diagnosed with the examiner noting that a major causative factor was smoking and other related risk factors including hypertension and hypercholesterolemia, and genetic predisposition.  

In an August 2007 letter, the Veteran's private physician, Dr. J.F., found that the Veteran was treated for an infrarenal aortic aneurysm.  He noted that records also revealed that he had been treated for hypertension which was a significant risk factor for the development of arteriosclerotic vascular disease, which he obviously had, and that hypertension was a significant risk factor which had contributed to all the development of all of his pathology.  

In a December 2009 letter, the Veteran's private physician, Dr. F.L.T., found that the Veteran had been seen for a preoperative evaluation for his abdominal aortic aneurysm and he had a long history of hypertension which had been medically treated with multiple medications.  He opined that the Veteran's longstanding history of hypertension certainly had been a significant contributing factor resulting in the development of his present aneurysm.  

After a careful review of the record, the Board has determined that, on balance, the medical and satisfactory lay evidence set forth above supports the Veteran's claims for service connection for abdominal aortic aneurysm and peripheral vascular disease, both to include as secondary to service connected hypertension.  Also, after a careful review of the record, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's tinnitus constitutes a chronic disease which began in service and now continues to be symptomatic.  

The Board notes that the medical evidence of record demonstrates current clinical diagnoses of abdominal aortic aneurysm and peripheral vascular disease associated with the bilateral legs.  The Board also acknowledges that service connection is in effect for hypertension.  

The medical evidence of records demonstrates several opinions regarding the relationship of hypertension to the Veteran's abdominal aortic aneurysm and peripheral vascular disease.  In March 2006, Dr. W.D.R. opined that hypertension was a risk factor, could contribute to the development of peripheral vascular disease (with claudication) and aortic aneurysm, and therefore it was his opinion that hypertension, being a risk factor, was related to these diagnoses.  In the May 2007 VA addendum, peripheral arterial atherosclerosis was diagnosed with the examiner finding that a major causative factor was smoking and other related risk factors included hypertension and hypercholesterolemia, and genetic predisposition.  In August 2007, Dr. J.F., found that the Veteran was treated for an infrarenal aortic aneurysm and hypertension, which was a significant risk factor for the development of arteriosclerotic vascular disease and was a significant risk factor which had contributed to all the development of all of his pathology.  Finally, in December 2009 Dr. F.L.T., opined that the Veteran's longstanding history of hypertension certainly had been a significant contributing factor resulting in the development of his present aneurysm.  The Board finds that these opinions, when taken together, place the evidence of record in relative equipoise and the benefit of the doubt rule will therefore be applied to resolve doubt in favor of the Veteran.  Therefore, on balance, the evidence of record collectively shows that the Veteran's abdominal aortic aneurysm and peripheral vascular disease are directly related to his hypertension.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for an abdominal aortic aneurysm, to include as secondary to service-connected hypertension, and peripheral vascular disease, to include as secondary to service-connected hypertension, is warranted.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As noted above, the Veteran's service information demonstrates he was exposed to excessive noise during his active service.  In addition, the service treatment reports reflect the Veteran had complained of tinnitus in January 1981.  The post service medical evidence of record reflects that the Veteran is currently diagnosed with tinnitus.  In addition, the Board notes that the VA audiologist found that the first mention of tinnitus was 23 years after discharge and it was therefore not at least as likely as not that the Veteran's service noise exposure contributed to his present bilateral tinnitus.  The Board finds however, that the examiner did not consider the Veteran's excessive noise exposure or report of tinnitus in service.  Moreover, due to the subjective nature of [tinnitus], the veteran, as a layperson is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Therefore, the Board finds that, the service records indicating noise exposure in service, the Veteran's complaint of tinnitus in service, the current treatment for complaints of tinnitus, and the Veteran's reports of noise exposure from jets in service, combined with the April 2007 VA examiner's opinion, put the evidence in relative equipoise.  

As such, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Bilateral Leg Condition

Initially, the Board notes that the Veteran bilateral leg condition has been attributed to his peripheral vascular disease which has been awarded service connection in this decision and for which the Veteran will be receiving service-connected disability compensation.

Private and VA medical records from November 1999 to January 2010 reflect that the Veteran has been treated for and diagnosed with peripheral vascular disease, arteriosclerotic vascular disease, and peripheral arterial atherosclerosis of the legs.  Private medical records revealed that the Veteran complained of persistent leg pain in September 2001 and, in November 2001, he was diagnosed with atypical leg myalgias and aching, quite possibly due to Lipitor medication, and a clinically normal lower extremity arterial evaluation and aortic evaluation.  

A September 2004 VA examination noted in the impression that the Veteran's leg pain was diagnosed as "atypical leg myalgias" by a private physician which would not be related to military service, however the examiner recommended a VA vascular compensation and pension examination if vascular disease was revealed in the legs

In a March 2006 letter, the Veteran's private physician, Dr. W.D.R., reported that the Veteran had been treated for and peripheral vascular disease with intermittent claudication and mitral valve insufficiency.  Dr. W.D.R. noted that the Veteran's past medical history included that he had a history of hypertension dating back to his years in the military.  He opined that the diagnosis of hypertension was a risk factor and therefore could contribute to the development of peripheral vascular disease (with claudication) and aortic aneurysm and therefore it was his opinion that hypertension, being a risk factor, was related to these diagnoses.  

An April 2007 VA examination and April 2007 and May 2007 VA addendums reflect that non invasive vascular studies were performed in the lower extremities and abnormalities on plethysmography and duplex of the lower extremities were consistent with atherosclerosis.  Peripheral arterial atherosclerosis was diagnosed with the examiner noting that a major causative factor was smoking and other related risk factors including hypertension and hypercholesterolemia, and genetic predisposition.  

In an August 2007 letter, the Veteran's private physician, Dr. J.F., that records also revealed that he had been treated for hypertension which was a significant risk factor for the development of arteriosclerotic vascular disease, which he obviously had, and that hypertension was a significant risk factor which had contributed to all the development of all of his pathology.  

After a careful and considered review of the evidence, the Board finds, as will be discussed in detail below, the Board also finds that that the preponderance of the evidence is against a diagnosis of a current bilateral leg pain disability other than that associated with peripheral vascular disease.  Initially, the Board finds that the post service medical evidence of record, including private and VA medical records, do not reflect a medical diagnosis of a bilateral leg disability other than peripheral vascular disease, which is associated with the bilateral legs.  

The Board accepts the lay statements and testimony from the Veteran as credible evidence that he has bilateral leg pain, however, the medical evidence of record discussed above also reflect that the Veteran's current bilateral leg pain is associated with his diagnosed peripheral vascular disease, for which service connection has been granted in this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Therefore, as the Veteran will be receiving disability compensation for peripheral vascular disease, absent a diagnosis of a disability of the bilateral legs other than peripheral vascular disease, service connection cannot be established for a bilateral leg condition separately on a direct basis.  Simply put, the Veteran's bilateral leg condition is the peripheral vascular disease for which service connection has been granted.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (1993)."  Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  However, "evaluation of the 'same disability' or the 'same manifestation' under various diagnoses is to be avoided."  Id. (citing "anti-pyramiding provision" of 38 C.F.R. § 4.14 (1998)); see also Evans (Samuel) v. Brown, 9 Vet.App. 273, 288 (1996) ("veteran can receive separate disability ratings unless the conditions constitute the 'same disability' or the 'same manifestation' under 38 C.F.R. § 4.14").  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  See Id.  In order to avoid granting multiple awards for the same condition, the Court has held that separate awards may be granted only when "none of the symptomatology for ... [each of the claimed] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Id. (emphasis in original).

In this case, as the medical evidence of record demonstrates that the Veteran's bilateral leg condition, is, in fact, his peripheral vascular disease for which service connection has been granted above, the Board finds that service connection for bilateral leg pain on a direct basis cannot be established as this would constitute a pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.130.

Therefore, as the evidence of record demonstrates that the Veteran's bilateral leg condition has only been associated with his peripheral vascular disease, and the Board has awarded service connection for this disability, service connection for a bilateral leg condition, other than peripheral vascular disease, cannot be established.  38 C.F.R. §§ 3.303, 4.14, 4.130.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

3.  Increased Initial Disability Rating

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

The Veteran's hypertension is currently rating under Diagnostic Code 7101, which provides for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; a 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more; a 40 percent rating is warranted for diastolic pressure predominantly 120 or more 40; and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2010).  

Note 1 to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  

Note 2 to Diagnostic Code 7101 provides that hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be evaluated as part of the condition causing it rather than by a separate evaluation.

Note 3 to Diagnostic Code 7101 provides that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  

Analysis

The Veteran contends that his current hypertension warrants a higher disability evaluation than the 10 percent currently assigned.  

Private and VA medical records from February 2003, within a year of the Veteran's claim, to January 2010 reflect that the Veteran's blood pressure readings included systolic pressures ranging from 110 to 171 and diastolic pressures ranging from 60 to 110.  When separated out, private treatment records reveal blood pressure readings including:  128/80 in March 2004; 120/70 in May 2004; 122/80 in September 2004; 128/84, 162/86, and 130/86 in October 2004; 118/78 in January 2005; 142/90, 144/90, and 140/96 in March 2005; 118/86 in April 2005; 120/72 in August 2005; 126/86 in November 2005; 112/82 and 120/66 in January 2006; 130/70 in March 2006; 130/80 in May 2006; 130/78 in November 2006; 128/60 in January 2007; 120/84 and 122/86 in August 2007; 171/102 and 135/86 in January 2009; 148/80 in August 2009; 152/76 and 126/66 in September 2009; 168/80 in December 2009; and 110/68 in January 2010.  Also, when separated out, VA outpatient treatment records reveal blood pressure readings including:  145/89 in March 2005; 153/87 and 170/110 in December 2008; 151/99 in January 2009; 123/81 in March 2009; 133/80 in June 2009; 128/81 in April 2009; and 124/75 in November 2009.  

During a September 2004 VA medical examination, the Veteran's blood pressure readings were:  130/60, 130/76, and 140/80.  

In an April 2007 VA examination for his arteries and veins, the Veteran's blood pressure readings were:  150/110, 150/100, and 150/110.  The examiner noted that the Veteran had not taken his medication that day. 

The VA medical examiners; VA treatment records; and private treatment records note that the Veteran treats his hypertension with medication. 

After a careful and considered review of the record evidence and based on the evidence described above, the Board finds that the Veteran does not meet the criteria for an initial rating in excess of 10 percent, for hypertension, under Diagnostic Code 7101.  The Veteran's recorded blood pressure readings show neither diastolic readings which are predominately 110 or more nor systolic readings which are predominately 160 or more.  Predominantly is defined as "for the most part." Merriam-Webster's Collegiate Dictionary 551 (11th ed. 2003).  In this case, the Board observes that the Veteran's hypertension is not productive of diastolic pressures which were predominantly (or for the most part) 110 or more, as a diastolic pressure of 110 was recorded on only on three occasions out of the 42 blood pressure readings, noted above, that were taken throughout the duration of the appeal.  Therefore 110 is clearly not the predominant diastolic pressure and, as such, would not meet the criteria for a 20 percent disability rating under Diagnostic Code 7101.  Likewise, the Veteran's hypertension is not productive of systolic pressures which were predominantly or for the most part 200 or more, as a systolic pressure no higher than 171 was ever recorded throughout the duration of the appeal.  Therefore, he clearly does not meet the criteria for a 20 percent disability rating under Diagnostic Code 7101.  Thus, the Board finds that a 20 percent evaluation is not warranted.

The Veteran's representative's argument in the October 2005 VA Form 9 that the Veteran's medication artificially deflated his true blood pressure reading and therefore he should be entitled to a higher evaluation is not compelling.  The Board notes that it is the recorded blood pressure reading that is contemplated in the diagnostic code as having an impact of the Veteran's earning capacity, regardless of whether the Veteran is medicated at the time or not.  In fact, Diagnostic Code 7101 specifically provides a minimum evaluation (i.e. 10 percent) for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The Board acknowledges that, without his medication the Veteran's blood pressure readings at the time of his April 2007 VA examination, specifically his diastolic pressure, were significantly higher than all of the other recorded readings, however, as noted above, those readings in and of themselves do not reflect that the Veteran's diastolic pressure was predominantly 110 or more.  Therefore, the Board does not interpret these isolated findings as sufficient to warrant a higher evaluation.  While VA cannot require a veteran to undergo treatment for a service connected disability, the Board sincerely hopes that the Veteran would not jeopardize his health in pursuit of a higher disability rating.  

Thus the 10 percent evaluation under DC 7101 is the highest schedular evaluation warranted for this disability.

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 10 percent at any time since the effective date of service connection for hypertension on February 19, 2004.  See Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's disability has been no more than 10 percent disabling since the effective date of his award, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's hypertension should be rated at 10 percent, but no more, from February 19, 2004.  See Fenderson, 12 Vet. App. at 125-26.  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than 10 percent from February 19, 2004, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence not having been received, the claim for service connection for coronary artery disease is not reopened; and the appeal is denied.

New and material evidence having been received, the claim for service connection for bilateral leg pain, is reopened; and the appeal is granted to this extent only.

Service connection for a bilateral leg condition (other than the service-connected peripheral vascular disease) is denied.  

Service connection for an abdominal aortic aneurysm, to include as secondary to the service-connected hypertension, is granted.  

Service connection for peripheral vascular disease, to include as secondary to the service-connected hypertension, is granted.  

Service connection for tinnitus is granted.  

An initial disability rating in excess of 10 percent for hypertension is denied.  


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for service connection for hearing loss of the left ear and PTSD.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Hearing Loss of the Left Ear 

Service treatment records reflect that, upon entry into active service, audiometric testing in January 1961 revealed that the hearing threshold levels in decibels in the right ear were 10, 5, 0 and 5 at 500, 1000, 2000, and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 0, 15, and 10, respectively.  Audiometric testing in January 1963 revealed that the hearing threshold levels in decibels in the right ear were -10, -10, -5, -5 and 0 at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were -5, -10, 0, 0 and -5, respectively.  Also at this time it was noted that the Veteran had noise exposure from his job, with ear protection worn always or frequently.  In a May 1966 initial flight examination, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were -5 -10, -10, 5 and 5 at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were -10, -10, 10, 5 and -0, respectively.  Audiometric testing in November 1967 revealed that the hearing threshold levels in decibels in the right ear were -5, -5, 0, 5, and 25 at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were -0, 0, 20, 15 and 25, respectively.  At this time, it was noted that the Veteran experienced noise exposure from jet engine noise, with his primary work area being on the flight line and ear protection was worn.  

Audiometric testing in a July 1971 enlistment examination revealed that the hearing threshold levels in decibels in the right ear were -5, 0, 5, 5 and 25 at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 5, 15, 15 and 20, respectively.  Audiometric testing in an April 1978 periodic examination revealed that the hearing threshold levels in decibels in the right ear were 10, 5,10, 0 and 35 at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 5, 15, 10 and 20, respectively. Finally, audiometric testing in a March 1982 retirement examination revealed that the hearing threshold levels in decibels in the right ear were 5, 10, 10, 10 and 50 at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 5, 25, 20 and 30, respectively.  

Service personnel records demonstrate the Veteran's MOS's included that of an aircraft radio repairman/technician, integrated avionics superintendence, avionics aerospace ground equipment technician, a weapons control system technician, an integrated avionics electronic warfare equipment and component technician, and an airborne radio flight line technician.  

Therefore, this evidence supports the Veteran's claims that he was exposed to excessive noise during active service and demonstrates a measured worsening in the Veteran's left ear hearing during his active service.  

Private and VA medical records from November 1999 to January 2010 demonstrate that the Veteran was treated for and diagnosed with hearing loss of the left ear.  Audiometric testing in an April 2005 private medical record revealed that the hearing threshold levels in decibels in the left ear were 35, 40, 25, 45 and 60 at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  

In an April 2007 VA audiology examination, audiometric testing revealed that the hearing threshold levels in decibels in the left ear were 20, 20, 15, 60 and 65 at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, and the Veteran was diagnosed with normal hearing from 250 to 2000 Hertz with a moderately-severe to moderate mixed hearing loss from 3000 to 8000 Hertz.  The VA examiner found that it was not at least as likely as not that the Veteran's left ear hearing loss was considered disabling according to adjudication standards, noting that the left ear findings in the March 1982 separation examination would not be considered disabling according to adjudication purposes.  The Board finds that this opinion is inadequate as the audiologist incorrectly applied a legal analysis of what constitutes a hearing loss disability in the audiological rationale to determine whether hearing loss of the left ear had its onset in service or was otherwise related to the Veteran's active service and thereby did not apply their own expertise.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board notes, that notwithstanding legal standards, a VA examiner's expert opinion should be based on their own area of expertise in their field.  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Therefore, while the audiometric findings upon the Veteran's separation from active service did not meet the definition of an impaired hearing disability pursuant to 38 C.F.R. § 3.385, in considering Hensley v. Brown, the Veteran's threshold levels indicated some degree of hearing loss during his active service, which is also demonstrated by a measured increase in decibel levels at 500, 1000, 2000, 3000, and 4000 Hertz frequencies during his active service.  See id.  

In considering the notations in the service medical records of exposure to jet engine noise during the Veteran's active service, the measured increase in decibel levels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz frequencies during his active service, the Veteran's MOS's of an aircraft radio repairman/technician, integrated avionics superintendence, avionics aerospace ground equipment technician, a weapons control system technician, an integrated avionics electronic warfare equipment and component technician, and an airborne radio flight line technician, and the medical evidence of current findings of moderately-severe to moderate mixed hearing loss from 3000 to 8000 Hertz in the left ear, the Board finds that a VA examination is necessary to determine whether the Veteran's left ear hearing loss disability is related to or was caused by his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

PTSD  

The Veteran contends that his PTSD is related to his active service.  In his March 2006 PTSD questionnaire, the Veteran provided information regarding his stressors which he alleged to both have occurred in January 1967.  With the first stressful incident, the Veteran reported that while he was assigned to the 12th AEMS Squadron in Cam Ranh Bay in the Republic of Vietnam, he and another airman were working on an aircraft when the other airman was ejected from the seat on which he was working inside the hanger and he was seriously hurt.  In the second incident, the Veteran reported that also while he was assigned to the 12th AEMS Squadron in Cam Ranh Bay in the Republic of Vietnam, two Korean soldiers brought in a dead Vietnamese kid to the medical clinic whom they had run over with their vehicle.  In a July 2006 statement, the Veteran reported that his childhood friend from high school was also killed while he served in the United States Navy in the Republic of Vietnam in October 1966.  The Veteran also provided online treatise information regarding this friend's death.  

In any event, VA has not yet attempted to verify the Veteran's claimed stressors through contacting the JSSRC.  The Board notes that the RO has issued a formal finding of lack of information to verify the Veteran's in-service stressors in November 2006, however, as the Veteran has provided VA with the description of each incident including the ejection of an airman he served with in his unit while stationed in Vietnam, the dead Vietnamese child brought to his unit while he was stationed in Vietnam, and the death of his childhood friend, the general dates and places of each incident, and a unit of assignment the matter must be remanded for VA to attempt to verify the Veteran's claimed stressor by contacting JSSRC.

The Veteran's service medical records also demonstrate that he was treated for anxiety in January 1964, and following an automobile accident, he was treated for depressed feelings and post traumatic syndrome in January 1981.  

Service personnel records also reflect the Veteran served in the Republic of Vietnam from October 1966 to October 1967 and his unit was involved with a Vietnam Air Offensive Campaign from October 1966 to March 1967, as well as a Vietnam Air Offensive Phase II from October 1966 to March 1968.  

VA outpatient treatment records from March 2005 to March 2009 reflect that the Veteran was treated for and diagnosed with PTSD, major depressive disorder, anxiety disorder and bipolar disorder.  In an October 2005 VA behavioral health consult, the Veteran was first diagnosed with PTSD and the staff psychiatrist found that the Veteran clearly described symptoms that met the full criteria for a diagnosis of PTSD.  At this time, the Veteran reported his in-service stressors from his service in Vietnam included:  seeing bodies and people getting wounded; being around an explosion; watching a person getting his arm ripped off from an ejection seat of a cockpit while the plane was still in the hanger; seeing a recovered airplane that had a hole from one side of the cockpit to the other, which had killed occupants and blood splattered; and seeing a plane that had overrun the runway and which had caught fire with bombs inside, although the crew was able to exit without injury, and bombs exploded thereafter.  

In considering the service treatment reports reflecting treatment for anxiety and depression, the service personnel records demonstrating served in the Republic of Vietnam from October 1966 to October 1967 and his unit was involved with a Vietnam Air Offensive Campaign from October 1966 to March 1967, as well as a Vietnam Air Offensive Phase II from October 1966 to March 1968, the current diagnosis of PTSD made by a VA psychiatrist based on a general stressor of exposure to dead bodies and explosions as well as the specific incidents noted above, and the Veteran's reports of in-service stressors incidents of the death of his childhood friend during his active service, seeing another airman seriously injured when ejected from the cockpit and seeing a dead Vietnamese child, the Board finds that a VA examination including an opinion is necessary to whether any currently diagnosed psychiatric disorder was caused by or the result of the Veteran's active service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA audiology examination by an appropriate specialist to determine the nature and etiology of his current hearing loss of the left ear.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file including a copy of this remand.  The examination is to include a review of the Veteran's history and current complaints, a comprehensive evaluation of his left ear hearing loss, the results of the audiometric testing, and any other tests deemed necessary.  

The examiner is asked to offer an opinion addressing the following questions: 

a.  Does the Veteran currently have left ear hearing loss?  If so, please specify the diagnosis (or diagnoses).  

b.  If the examiner finds the Veteran has a diagnosis of hearing loss of the left ear, is it at least as likely as not (50 percent or greater probability):  

(i) that such condition had its onset during the Veteran's periods of active duty, from January 1961 to August 1969 and from July 1970 to December 1982; OR, 

(ii) that such disorder was caused by any incident or event that occurred during such period, i.e. the Veteran's exposure to jet engine noise considering his MOS's of an aircraft radio repairman/technician, integrated avionics superintendence, avionics aerospace ground equipment technician, a weapons control system technician, an integrated avionics electronic warfare equipment and component technician, and an airborne radio flight line technician?  

(Please note:  the evidence of record supports the Veteran's claims that he was exposed to excessive noise during active service and that his left ear hearing demonstrates a measured worsening in the Veteran's left ear hearing throughout his active service).  

The examiner is asked to please explain why he/she reached the conclusion they did.  In doing so, the Board is asking the examiner to furnish their opinion and reasons why based upon their own area of expertise and not based upon any legal requirements or standards.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

The report of the examination should be associated with the claims file.

2.  The information obtained from the Veteran concerning his alleged in-service stressors (i.e. (1) the death of his childhood friend, (2) witnessing another airman in his unit sustain injuries from being ejected from an aircraft in the hanger, and (3) the dead Vietnamese child brought to his unit by two Korean soldiers, including the name of the persons involved if provided, the general dates and places of each incident, and a unit of assignment), should be sent to the U. S. Army and Joint Services Records Research Center (JSRRC), requesting that an attempt be made to verify this particular claimed stressor.  Documentation of any negative response should be included in the claims file.  

3.  After the above has been completed in step 2, the RO/AMC should schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine the current nature and etiology of any psychiatric disorder found to be present; and to determine if the Veteran meets the diagnostic criteria for PTSD and, if so, whether such is linked to the Veteran's claimed in-service stressful events, i.e., (1) the death of his childhood friend, (2) witnessing another airman in his unit sustain injuries from being ejected from an aircraft in the hanger, (3) the dead Vietnamese child brought to his unit by two Korean soldiers, and (4) fear of hostile military or terrorist activity.  

The examination report is to contain a notation that the examiner reviewed the claims file.  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.

The examiner is asked to offer an opinion addressing the following questions:

a.  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  

If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is causally linked to his claimed in-service stressful events, i.e., (1) the death of his childhood friend, (2) witnessing another airman in his unit sustain injuries from being ejected from an aircraft in the hanger, (3) the dead Vietnamese child brought to his unit by two Korean soldiers, including the name of the persons involved if provided and date of the incidents, and (4) fear of hostile military or terrorist activity?  

If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's response to the claimed in-service stressful event involved a state of fear, helplessness, or horror?

b.  Has the Veteran developed an acquired psychiatric disorder other than PTSD, and; if so, please specify the diagnosis (or diagnoses).  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, 

(i) had its onset during service; was manifested within one year after the Veteran's discharge from service in December 1982; OR 

(ii) was such a disorder caused by any event or incident that occurred during service, to include (1) the death of his childhood friend, (2) witnessing another airman in his unit sustain injuries from being ejected from an aircraft in the hanger, (3) the dead Vietnamese child brought to his unit by two Korean soldiers, including the name of the persons involved if provided and date of the incidents, and (4) fear of hostile military or terrorist activity?  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

The examiner is asked to please explain why he/she reached the conclusion(s) they did.  The report of the examination should be associated with the claims file.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The claims for service connection should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


